DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 21 of U.S. Patent No. 10,877,356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or render obvious the present claims.
With regard to claims 1, 3, 4, 5, and 14: Patent claim 1 contains all of the limitations of these claims, reciting an accessory which has a different number of power supply and ground terminals (two power supply, one ground) and respective circuits powered from different voltages supplied to those power terminals and grounded to the ground terminal.
With regard to claims 1, 2, 4, 6, and 15: Patent claim 2 contains all of the limitations of these claims, reciting an accessory which has a different number of power supply terminals and ground terminals with more ground terminals than power supply terminals (one power supply, two ground), first and second communication terminals with the power supply terminal positioned further from one of the communication terminals, a voltage conversion circuit, two circuits which use the power supply conversion circuit arrangement and ground terminal as claimed in claim 6. 
With regard to claims 7 and 16: Patent claim 3 contains all of the limitations of these claims, reciting an accessory which has one power supply terminal and one ground terminal, a voltage conversion circuit, and two circuits which use the power supply conversion circuit arrangement and ground terminal in the manner claimed in claim 7.
With regard to claim 8: Patent claim 4 includes the claimed driven member.  A person having ordinary skill in the art before the time of filing would have found it obvious for one of the circuits to drive the member as using a lens CPU to control lens operations is common in the art.
With regard to claim 11: Patent claim 4 includes the claimed driven member and communication terminals (in claim 1).  A person having ordinary skill in the art before the time of filing would have found it obvious for one of the circuits to drive the member and another to control the drive as using a lens CPU to control the operation of an integrated motor drive system (e.g. modulating the drive waveform or time) is common in the art.
With regard to claim 17: Patent claim 6 includes an aperture.  A person having ordinary skill in the art before the time of filing would have found it obvious for one of the circuits to drive the member and another to control the drive as using a lens CPU to control the operation of an integrated motor drive system (e.g. modulating the drive waveform or time) is common in the art.
With regard to claim 18: Patent claim 21 indicates that the accessory is an interchangeable lens.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (US PGPub 2013/0011130A1, cited by Applicant).
With regard to claim 1: Kamimura discloses an accessory (a lens 15) removably attachable to a camera body 10 and including a plurality of terminals 41-47 and 51-53 which come into contact with a plurality of terminals 21-27 and 31-33 on the camera body, the accessory comprising: a power supply terminal 51 through which a power supply voltage (at 5V) is supplied from the camera body and at least one ground terminal (41 and 53) used as a ground potential, wherein the number of the at least one power supply terminal (one) is different from the number of the at least one ground terminal (two).
With regard to claim 2: In Kamimura the number of the at least one power supply terminal (one) is smaller than the number of the number of the at least one ground terminal (two).
With regard to claim 19: Kamimura discloses an optical device (camera body 10) including a plurality of terminals 21-27 and 31-33 which are configured to come into contact with terminals 41-47 and 51-53 provided in a mountable device (lens 15) that is removably attachable to the optical device.  Kamimura discloses that the device includes at least one power supply terminal for supplying a power supply voltage (terminal 31) and at least one ground terminal 21 and 33 used as a ground potential.  The number of the at least one power supply terminals is one, which is different from the number of at least one ground terminal (two).


Claims 1, 3, 5, 8, 11, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al (US PGPub 2013/0077957 A1, cited by Applicant).
With regard to claim 1: Oikawa discloses an accessory 200 removably attachable to a camera body 100 and including a plurality of terminals LP1-LP12 configured to come into contact with a plurality of terminals BP1-BP12 of the camera body.  The accessory 200 includes at least one power supply terminals LP1 and LP11, which respectively carry power at the voltage of the battery, referred to in Oikawa as the “drive voltage”, and a controlled voltage suitable for powering computational units, referred to as the “operating voltage”, see ¶0052-0054.  In Oikawa the number of power supply terminals and the number of ground terminals are different from each other, with the lens having two power supply terminals and a single ground terminal.
With regard to claim 3: In Oikawa the number of ground terminals is smaller than the number of power supply terminals.
With regard to claim 5: Oikawa discloses that the power supply terminals include a first power supply terminal LP1 through which a first power supply voltage (the battery voltage) is supplied (see ¶0061), and a second power supply terminal LP11 through which a second power supply voltage (a regulated voltage from power supply 130, between 3-4V per ¶0054) is supplied (see ¶0052-¶0053).  In Okawa the at least one ground terminal includes a first ground terminal LP12.  Oikawa discloses the inclusion of a first circuit 212 to which the first powers supply voltage is applied through the first power supply terminal (see ¶0061) and a second circuit 203, 217, and 218) to which the second power supply coltage is supplied through the second power supply terminal (see ¶0053).  Oikawa discloses in ¶0064 that the first ground terminal is used as a ground potential for the first circuit and the second circuit.
With regard to claim 8: In Oikawa the accessory includes a driven member that is movable which is driven by the first circuit (a motor and lens, driven by lens drive unit 212 per ¶0042-0043).  The second circuit of Oikawa is disclosed as controlling driving of the driven member, see the final sentence of ¶0043.
With regard to claim 11: In Oikawa the accessory includes a driven member that is movable which is driven by the first circuit (a motor and lens, driven by lens drive unit 212 per ¶0042-0043).  Oikawa also discloses the existence of a communication circuit (combination of 217 and 218) for communicating data relating to the driven member with the camera body (see ¶0095-0097 and ¶0102) and discloses that the second circuit controls communication of the data through the communication terminal (see ¶0083 and ¶0102 disclosing that lens control unit controls the communication circuit).
With regard to claim 14: The number of the at least one ground terminal of Oikawa is one, terminal LP12.
With regard to claims 17-18: Oikawa discloses that the accessory is an interchangeable lens which includes an optical system 210 which forms an image of a subject, the optical system including an aperture that is configured to change an amount of light from the subject and discloses the inclusion of a circuit that is configured to move the optical system and the aperture by the power supply voltage through the at least one power supply terminal, see ¶0042-0043 disclosing the existence of power operated focusing, zooming, blur correction, and aperture systems with corresponding control circuitry.

Claims 7, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka et al (US PGPUB 2004/0202464 A1, cited by Applicant).
With regard to claim 7: Miyasaka an accessory removably attachable to a camera body (an interchangeable lens) includes a plurality of terminals 14 configured to come into contact with a plurality of terminals 6 of the camera body.  The accessory of Miyasaka includes a power supply terminal 46 through which a first power supply voltage (supplied from voltage stabilizing circuit 24 in the camera body) is supplied from the camera body and a ground terminal 47 which is used as a ground terminal (see ¶0046).  The accessory of Miyasaka also includes a voltage conversion circuit 44 which converts the first power supply voltage into a second power supply voltage (a voltage suitable for supply to the lens CPU and ROM, see ¶0053).  The accessory further includes a first circuit to which the first power supply voltage is supplied through the power supply terminal (motor driving circuit 43) and a second circuit (the lens CPU and ROM 41 and 42) to which the second power supply voltage from the voltage conversion circuit is supplied.  As can be best seen in the circuit diagrams of Figures 3-5 and as described in ¶0047 the ground terminal in Miyasaka is used as a ground potential for the first circuit and the second circuit via a Lens Side Ground Line.
With regard to claim 10: In the accessory of Miyasaka the accessory includes a driven member that is movable (see ¶0051, a motor and corresponding driven optical element exists in the lens assembly).  In Miyasaka the first circuit drives the driven member (again see ¶0051) and the second circuit controls the driving of the optical member.  While Miyasaka does not show a direct electrical connection between the lens CPU and the motor driving circuit, Miyasaka explicitly states in ¶0043 that the lens CPU is “for controlling operations of the entire interchangeable lens”.  Since the motor driving circuit, motor, and driven member are all parts of the interchangeable lens which need some form of control in order to execute the autofocus operation disclosed in ¶0051 and no other mechanism via which they could be controlled is provided, this statement that the lens CPU controls operations of the entire lens is sufficient to meet the claim limitation. 
With regard to claim 13: The accessory of Miyasaka includes a driven member which is movable (the lenses inside of the lens, see ¶0051) which is driven by the first circuit.  Miyasaka further includes a communication terminal for communicating data relating to the driven member with the camera body (lens side communication terminal 49a-49e, collectively termed 49, see ¶0045).  The second circuit of Miyasaka controls communication of the data through the communication terminal as described in ¶0069.  Note that the claim as written only requires that the data be “data relating to the driven member”, which encompasses at least the Lens ID and Manufacturer ID fields discussed in ¶0070 as each of these fields contain data which provides some amount of information about the driven member within the lens (the ID of the assembled lens of which the driven member is a part and the manufacturer of the assembled lens and thus of the driven member). 
With regard to claim 16: Miyasaka discloses that the number of power supply terminals is one and the number of ground terminals is also one. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Takanashi (US Patent 10,897,565 B2) and Fujiwara et al (US Patent 8,002,483 B2).
With regard to claims 4 and 20: Kamimura discloses the inclusion of a communication arrangement in both the accessory and optical device, the arrangement including a plurality of communication terminals on each of the accessory (42-46) and the optical device (22-26) which allow for bidirectional data transfer (as shown in Figure 4).  Kamimura does not disclose the inclusion of a second communication terminal in each of the accessory and optical device which is used for second communication which is performed with the mountable device in one direction independently of the first communication, with the at least one power supply terminal being disposed farther from the second communication terminal than from the first communication terminal.
Takanashi teaches a communication arrangement for communication between a camera body and an attached unit.  Takanashi teaches the inclusion of a pair a of communication channels, one bidirectional channel between units 208a and 112a which carries command and response data between the camera body and the attached unit and a second unidirectional channel between units 208b and 112b which carries optical data from the lens to the camera body, independent of the first channel.  See column 8 lines 17-67 and column 9 lines 23-67.  As shown in Figure 3 each communication channel includes corresponding data terminals on the accessory and camera body (terminals 301-303 for the first channel and 304 for the second).  This arrangement is taught as allowing for the camera and lens to continue to exchange commands and responses while optical data is being transferred, reducing delay for high priority operations.  See column 23 lines 34-58.
Fujiwara indicates that the terminals used for power in a lens/camera connection should be positioned away from the terminals used to transmit signals in order to reduce signal noise due to the large amount of electric current which can pass through the power supply terminals.  See column 8 lines 45-52.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have included the communication arrangement of Takanashi, with bidirectional data transfer and unidirectional data transfer terminals, in order to allow for the transfer of critical control commands while large amount of optical data is being transferred from the lens to the camera. Said person would have found it obvious to have positioned the power supply terminal as far away from the unidirectional communication terminal as possible in order to reduce the possibility that signal noise would corrupt the large quantities of data being transferred over the unidirectional channel.

Claims 6, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Miyasaka et al and Shirai (US Patent 10,228,533 B2).
With regard to claim 6: Kamimura discloses that the power supply terminal includes a first power supply terminal through which a first power supply voltage is supplied (Figure 3 shows that the terminal 51 is supplied with 5.0V power from the camera body) and that the at least one ground terminal includes a first ground terminal (power ground terminal 53) and a second ground terminal (digital ground terminal 41).  The accessory includes a voltage conversion circuit 50 which converts the first power supply voltage into a second power supply voltage (shown in Figure 3 as being 3.3V).  In Kamimura the accessory also includes a first circuit (any of Shutter motor 55, AF motor 56, or Apt. Stop motor 57) and a second circuit (lens CPU 40) to which the second power supply voltage from the voltage conversion circuit is supplied.
Kamimura does not disclose that the first circuit is configured to use the first power supply voltage supplied through the first power supply terminal.  As drawn in Figure 3 and described in the specification of Kamimura it is not readily apparent where the motors draw power from.
Miyasaka teaches a lens with a configuration similar to that of Kamimura in that a stabilized voltage is supplied to the lens unit via a power supply terminal which is then stepped down by a voltage converting circuit 44 within the lens to supply power for the lens CPU, see Figure 5 and ¶0052.  Miyasaka further shows that the motor drive circuit 43 is directly fed power from the lens power terminal (not the voltage converting circuit), but does not explain the reason for this particular configuration.
Shirai teaches that the motors used to drive actuators in lenses and the control electronics within a lens are fed power from separate power supplies because the motors consume an order of magnitude more power than the other lens electronics and can make use of higher voltages, see column 14 lines 6-24 and column 14 lines 47-65 indicating a power draw of “several 10 mA to several 100 mA” for the control electronics within a lens and “several 10mA to several A” for the motors.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the first circuit of Kamimura (the shutter, autofocus, or aperture drive motor(s)) to use power directly from the power fed to the lens via terminal 51 (similar to how power is distributed in Miyasaka) in order to supply the motor drive circuitry with the higher amounts of power that Shirai indicates they require without requiring a larger more robust voltage conversion circuit 50.
With regard to claim 9:  In Kamimura the lens includes a driven member which is movable (a shutter mechanism, focusing lens, or aperture stop) and indicates that the first circuit drives the driven member under the control of the second circuit.
With regard to claim 12: In Kamimura the lens includes a driven member which is movable (a shutter mechanism, focusing lens, or aperture stop) and a communication terminal (terminals 42-47 all act as communication terminals) for communicating data relating to the driven member to the camera body (see column 4 line 54 through column 5 line 14).  The first circuit drives the driven member (the motors and associated drive circuits cause the optical elements to move) and the second circuit controls communication of the data through the communication terminal (for example relaying lens position information to the camera body as noted in column 5 lines 5-8).
With regard to claim 15: The number of the at least one power supply terminal in Kamimura is one, terminal 53. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852